Indian claim; appeal from Indian Claims Commission; Indian title; New Mexico land. — The Indian claimants had sued under the Indian Claims Commission Act to recover compensation for the loss of two tracts of land in New Mexico. From a final determination of the Commission holding that the Indians did not own the Bosque tract and that no unfair or dishonorable dealings had been had, the Indians appealed. Upon consideration of the appeal, together with the briefs and arguments of counsel, the court, on March 10, 1961, ordered that the decision of the Indian Claims Commission (7 Ind. Cl. Comm. 619) be affirmed.
Appellant’s petition for writ of certiorari was denied by the Supreme Court, 368 U.S. 822.